DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
	Claim rejections based on prior art

		Applicant's arguments filed on 02/03/2022 have been fully considered but are moot in view of newly cited reference.

REJECTIONS BASED ON PRIOR ART

Claim Rejections - 35 USC § 103
1.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claim 1-14 and 16-21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dang et al. (US pub. 2013/0097694), hereinafter, “Dang”, in view of Olarig et al. (US pub. 2018/0074717), hereinafter, “Olarig”.

3.         As per claims 1 and 11, Dang discloses a method of identifying an unsupported storage device (hardware component 52 of fig. 2, as discloses in paragraph 0032) on a server (54, 12 and 60, combined; see fig. 2 and paragraph 0032), the method comprising: providing the server with a controller (electronic device 60), the server storing one or more approved vital product data (VPD) (a component information, which comprising a VPD, as disclose in paragraph 0032 and claim 3 of Dang), providing a storage device (hardware component 52 of fig. 2; note, it’s not clear if this is the same ‘unsupported storage device’ recited in the preamble) on the server (see fig. 2 and paragraph 0032), the storage device having its VPD stored thereon [see paragraph 0032, which discloses “detect a hardware component 52 (e.g., a computer storage device such as a flash memory device, or a "jump drive") that a user is attempting to use with an electronic device 60; identify device information (e.g., a serial number, vital product data (VPD), device key, component key, etc.) associated with the hardware component 52 from the hardware component 52”], obtaining, from the storage device, at least one piece of the VPD stored on the storage device [see paragraph 0032, which discloses “detect a hardware component 52 (e.g., a computer storage device such as a flash memory device, or a "jump drive") that a user is attempting to use with an electronic device 60; identify device information (e.g., a serial number, vital product data (VPD), device key, component key, etc.) associated with the hardware component 52 from the hardware component 52”], comparing the at least one piece of the VPD obtain from the storage device to the one or more approved VPD [see paragraph 0032, which discloses “compare the device information against a data structure/table 56 (e.g., stored in at least one computer storage device/medium 54) that identifies a set of known hardware components and/or associated component information”], and taking action at the BMC to communicate an output, restrict interaction by the server with the storage device, or permit interaction by the server with the storage device, based on the comparison [see paragraph 0032, which discloses “determine whether the hardware component 52 is authorized to be used in conjunction with the electronic device 60 based on the comparing; prevent use of the hardware component 52 in conjunction with the electronic device 60 responsive to the comparing indicating that the hardware component 52 is unauthorized; authorize and/or unlock use of electronic component in conjunction with the electronic device 60 responsive to the comparing indicating the hardware component 52 is authorized; and/or generate an alert (e.g., email, etc.) responsive to the preventing”]. 
But Dang fails to specifically disclose baseboard management controller (BMC).
Olarig discloses baseboard management controller (BMC) (see fig. 3 and paragraph 0047).
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to incorporate Olarig’s teaching of a baseboard management controller (BMC) of a server to query/discover connected storage devices for their configurations, into Dang’ teaching of an approach for protecting electronic devices against the use of unqualified and/or unauthorized (e.g., "grey market") hardware components, for the benefit of a baseboard management controller (BMC) discovering connected devices, instead of a processor of the system/host, freeing the host, as discloses in paragraph 0075 of Olarig.

4.         As per claims 2 and 12, the combination of Dang and Olarig discloses “The method of claim 1” [See rejection to claim 1 above], wherein the storage device includes a serial attached SCSI (SAS) drive, a serial AT attachment (SATA) drive, or a non-volatile memory express (NVMe) drive (see paragraph 0049 of Olarig).

5.         As per claims 3 and 13, the combination of Dang and Olarig discloses “The method of claim 2” [See rejection to claim 2 above], wherein obtaining at least one piece of VPD comprises obtaining the at least one piece of VPD from the storage device via a redundant array of independent disks (RAID) controller or a host bus adapter (HBA) controller in the server (see paragraph 0047 of Olarig).

6.         As per claims 4 and 14, the combination of Dang and Olarig discloses “The method of claim 3” [See rejection to claim 3 above], wherein obtaining at least one piece of VPD comprises obtaining the at least one piece of VPD from the storage device via the RAID controller or the HBA controller in the server via a management component transport protocol (MCTP) over peripheral component interconnect express (PCIe) (see paragraph 0064 of Olarig).

7.         As per claim 5, the combination of Dang and Olarig discloses “The method of claim 2” [See rejection to claim 2 above], wherein the storage device is connected to an inter-integrated circuit (I2C) device (see fig. 3 of Olarig).

8.         As per claims 6 and 16, the combination of Dang and Olarig discloses “The method of claim 2” [See rejection to claim 2 above], wherein obtaining at least one piece of VPD comprises obtaining the at least one piece of VPD from the storage device via an NVMe management interface or an out-of-band (OOB) management channel (see paragraph 0049 of Olarig).

9.         As per claims 7 and 17, the combination of Dang and Olarig discloses “The method of claim 6” [See rejection to claim 6 above], wherein obtaining at least one piece of VPD comprises obtaining the at least one piece of VPD from the storage device via the NVMe management interface over an inter-integrated circuit (I2C) device (see fig. 3 and paragraph 0049 of Olarig).

10.         As per claims 8 and 18, the combination of Dang and Olarig discloses “The method of claim 1” [See rejection to claim 1 above], wherein in response to a mismatch between the at least one piece of VPD from the storage device with the one or more approved VPDs, the BMC issuing an alert to a user (see paragraph 0032 of Dang and paragraph 0047 of Olarig).

11.         As per claims 9 and 19, the combination of Dang and Olarig discloses “The method of claim 1” [See rejection to claim 1 above], wherein, in response to a mismatch between the at least one piece of VPD from the storage device with the one or more approved VPDs, the BMC forcing the storage device to STANDBY mode (see paragraph 0032 of Dang and paragraph 0047 of Olarig).

12.         As per claims 10 and 20, the combination of Dang and Olarig discloses “The method of claim 10” [note, this claim is depended on itself; please, correct it for any future prosecution], wherein, in response to the mismatch between at least one piece of VPD from the storage device with the one or more approved VPDs, the BMC commanding a processor on a backplane of the server to disconnect power supply to the storage device (see paragraph 0032 of Dang and paragraph 0062 of Olarig).

13.         As per claim 21, the combination of Dang and Olarig discloses “The server of claim 11” [See rejection to claim 11 above], wherein the at least one piece of VPD from the storage device comprises any one of part numbers, serial numbers, manufacturers and product identity (ID) details of the storage device (see paragraph 0051 of Olarig).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


14.         Claims 11-14 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olarig et al. (US pub. 2018/0074717), hereinafter, “Olarig”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.

15.         As per claim 11, Olarig discloses a server comprising: a baseboard management controller (BMC) (125 of fig. 3; see paragraph 0039, which discloses “a BMC is a low-power controller embedded in servers), and a storage device (Network-Attached SSD 320, 325, or 330), the BMC being configured to obtain at least one piece of vital product data (VPD) (VPD 355) from the storage device (see paragraph 0051, which discloses “Network-Attached SSDs 320, 325, and 330 may write information to VPD 355, which BMC 125 may then read”), the BMC being configured to compare the VPD from the storage device with one or more approved VPDs (see paragraph 0050, which discloses “EEPROM 345 may store separate VPD 355 for each such device”), and the BMC being configured to issue an output in response to the comparison (see paragraphs 0051 and 0058).

16.         As per claim 12, Olarig discloses “The server of claim 11” [See rejection to claim 11 above], wherein the storage device comprises a serial attached SCSI (SAS) drive, a serial AT attachment (SATA) drive, or a non-volatile memory express (NVMe) drive (see paragraph 0049 of Olarig).

17.         As per claim 13, Olarig discloses wherein the BMC is configured to obtain the at least one piece of VPD from the storage device via a redundant array of independent disks (RAID) controller or a host bus adapter (HBA) controller in the server (see paragraph 0047).

18.         As per claim 14, Olarig discloses wherein the BMC is configured to obtain the at least one piece of VPD from the storage device via the RAID or the HBA via a management component transport protocol (MCTP) over peripheral component interconnect express (PCIe) (see paragraph 0064).

19.         As per claim 16, Olarig discloses wherein the BMC is configured to obtain the at least one piece of VPD from the storage device via a NVMe management interface or an out-of-band (OOB) management channel (see paragraph 0049).

20.         As per claim 17, Olarig discloses wherein the BMC is configured to access and obtain the at least one piece of VPD from the storage device via the NVMe management interface over an inter-integrated circuit (I2C) device (see fig. 3 and paragraph 0049).

21.         As per claim 18, Olarig discloses wherein the BMC is configured to issue an alert to a user in response to a mismatch between the VPD from the storage device with one or more approved VPDs (see paragraph 0041).

22.         As per claim 19, Olarig discloses wherein, in response to a mismatch between the at least one piece of VPD from the storage device with the one or more approved VPDs, the BMC is operable to force the storage device to STANDBY mode (see paragraph 0062).

23.         As per claim 20, Olarig discloses wherein, in response to the mismatch, the BMC commands a processor on a backplane of the server to disconnect power supply to the storage device (see paragraph 0062).

24.         As per claim 21, Olarig discloses wherein the at least one piece of VPD from the storage device comprises any one of part numbers, serial numbers, manufacturers and product identity (ID) details of the storage device (see paragraph 0051).

RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
	
         As per claims 1 and 11, Cardinell et al. (US pub. 2012/0096190) discloses a method of identifying an unsupported storage device on a server by obtaining and comparing vital product data (VPDs). 

CLOSING COMMENTS
Conclusion
    a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
	a(1) CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-14 and16-21 have received a final action on the merits.
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
   b.  DIRECTION OF FUTURE CORRESPONDENCES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ernest Unelus whose telephone number is (571) 272-8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM. 

IMPORTANT NOTE
 
	If attempts to reach the above noted Examiner by telephone are unsuccessful, 

the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone 

number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding 

is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Ernest Unelus/
Primary Examiner
Art Unit 2181